Citation Nr: 0108723	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  99-21 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for service connection for 
a head disorder (to include personality disorder, paranoid 
schizophrenia, headaches, residuals of head injury, and/or 
seizure disorder) has been submitted.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel





INTRODUCTION

The appellant served on active duty from June to September 
1978 and from December 1980 to April 1982.  He had periods of 
National Guard duty, including one in June 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  This case has been advanced on the 
docket because of administrative error that resulted in 
significant delay in docketing the appeal.  See 38 C.F.R. 
§ 20.900(c) (2000).

The veteran has submitted additional evidence directly to the 
Board after the RO transferred his claims file to the Board.  
These records consist of a duplicate DD Form 214 and copies 
of treatment records from the veteran's July to August 1983 
psychiatric hospitalization at the VA medical center (MC) in 
Biloxi, Mississippi.  A veteran has 90 days from the day he 
is notified of the transfer of his file to the Board to 
submit additional evidence.  See 38 C.F.R. § 20.1304(c) 
(2000).  The RO notified the veteran of the certification of 
his appeal and transfer of his file to the Board by letter 
dated January 7, 2000.  The records submitted by the veteran 
to the Board were received on April 11, 2000.  This is more 
than 90 days after the mailing of notice of the transfer of 
the record, and the evidence was not accompanied by any 
motion showing good cause for the delay.  See 38 C.F.R. 
§ 20.1304(b) (2000).  However, as these records are either 
duplicates or cumulative of evidence already of record in the 
claims file, they would not, even if submitted within the 90 
days permitted for the submission of additional evidence, 
have required referral to the RO for consideration in the 
first instance under 38 C.F.R. § 20.1304(c), as they have 
already, in effect, been considered by the RO.



FINDINGS OF FACT

1.  Service connection for headaches, a psychiatric disorder, 
and a seizure disorder (claimed as blackouts) was denied by 
the Board in a decision dated in October 1985.

2.  In a September 1988 decision, the Board denied reopening 
of a claim for service connection of a psychiatric disorder.

3.  In a May 1996 decision, the Board denied entitlement to 
service connection for residuals of a head injury, to include 
headaches.

4.  In a September 1998 decision, the Board denied reopening 
of a claim of entitlement to service connection for a head 
disorder (previously claimed as personality disorder, 
paranoid schizophrenia, headaches, residuals of head injury, 
and/or seizure disorder).

5.  Evidence of record prior to September 1998 includes (1) 
the veteran's service medical records, including his entrance 
and separation physicals in 1978, his active duty medical 
records from December 1980 to April 1982, and his medical 
records, accident report, and line of duty determination 
relating to a June 1980 training accident; (2) Mississippi 
State Hospital treatment records from March 1986; (3) 
treatment records from Dr. Henry Lewis dated from November 
1983 to September 1986; (4) treatment records from Dr. Thomas 
Mayer dated from August to October 1983 and from October to 
November 1989; (5) dental records from Dr. George Leggett 
III; (6) treatment records dated in November 1988 from Dr. 
Terry Westbrook and Dr. J. D. Morgan; (7) treatment records 
from Dr. William Gillies dated from September 1979 to May 
1990 and from Dr. Thomas Jeffcoat dated in February 1982; (8) 
Sand Hill Hospital treatment records dated in July 1991; (9) 
treatment records from Dr. Julian T. Janes consisting of 
duplicate service medical records and a January 1993 
treatment note; (10) a statement from Harry C. Frye, M.D. 
noting that the veteran has depression and anxiety in June 
1983; (11) VA medical records dated from July to August 1983 
and from July 1997 to February 1998; and (12) lay statements 
from the appellant's parents and a fellow service member and 
hearing testimony of the appellant.

6.  Evidence received since September 1998 consists of (1) 
duplicate excerpts from service medical records; (2) July 
1991 Court documents relating to commitment to Sand Hill 
Hospital; (3) VA treatment notes dated from February 1998 to 
September 1999; (4) a duplicate DD Form 214; (5) July to 
August 1983 VA treatment records; and (6) lay statement from 
the appellant's parents.

7.  Evidence received since September 1998 is either 
duplicate or cumulative, and it is not so significant that it 
must be considered to fairly decide the appellant's claim.


CONCLUSIONS OF LAW

1.  The September 1998 Board decision is final.  38 U.S.C.A. 
§ 7104(a) (West Supp. 2000); 38 C.F.R. §§ 3.160(d), 
20.1100(a) (2000).

2.  Evidence submitted since September 1998 is not new and 
material to reopen the appellant's claim of entitlement to 
service connection for a head disorder (previously claimed as 
personality disorder, paranoid schizophrenia, headaches, 
residuals of head injury, and/or seizure disorder), and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7104(a), (b) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West Supp. 
2000); 38 C.F.R. § 20.1100 (2000).  

Entitlement to service connection for a schizophrenia and a 
personality disorder was initially denied by the Board in a 
decision dated in October 1985.  The Board determined that 
there was no evidence that the appellant suffered from 
schizophrenia that manifested within one year of separation, 
and that he suffered from a lifelong personality disorder 
that predated service.  That decision was not appealed and is 
final.  38 U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. 
§ 20.1100(a) (2000).  Later Board decisions denied reopening 
of a claim for an acquired psychiatric disorder (September 
1988), denied service connection for residuals of a head 
injury and headaches (May 1996), and denied reopening of a 
claim for a head disorder (previously claimed as personality 
disorder, paranoid schizophrenia, headaches, residuals of a 
head injury, and/or seizure disorder) (September 1998).

When a claim is disallowed by the Board, the claim may not be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b) (West 
1991).  In order to reopen a claim which has been previously 
finally denied, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  

The most recent Board denial was the one dated in September 
1998.  In order to reopen that claim, the appellant must 
submit new and material evidence.  Id.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  This law rewrites 
the "duty to assist" provisions of 38 U.S.C. §§ 5100-5107, 
to eliminate the well-grounded claim requirement, and 
requires the Secretary to provide additional assistance in 
developing all facts pertinent to a claim for benefits under 
title 38 of the United States Code.  However, the VCAA does 
not require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence has been 
submitted.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. §5103A(f)).

In April 1999, the veteran filed an informal claim to reopen.  
In a May 3, 1999, letter, the RO asked the veteran what 
medical evidence he wanted the RO to obtain for him to reopen 
his claim.  The letter was in apparent follow-up to a phone 
inquiry from the veteran.  He was reminded that the RO could 
not consider any evidence it had already considered.  In a 
statement received May 11, 1999, the veteran indicated he 
wanted VA medical records to be considered new and material.  
In September 1999, the RO obtained the veteran's VA medical 
records dated from February 1998 to September 1999 and 
associated them with the claims file.

The veteran has been notified by the RO of the information 
and evidence required to substantiate his claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103(a)).  The RO asked 
the veteran for information to identify the records he would 
like their help in obtaining, and he told them what he wanted 
the RO to get.  The RO obtained the records the veteran 
suggested as pertinent to his claim, that is, the VA medical 
records from the date of the last VA medical records in the 
file.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. §5103A).  The 
veteran thereafter asserted that it was his VA 
hospitalization records from July to August 1983 that would 
serve to reopen his claim.  However, records of that 
hospitalization have been in the veteran's claims file since 
1983.  They are not new.

There is no outstanding duty under the VCAA that must be 
fulfilled before considering whether the veteran has 
presented new and material evidence to reopen his claim.

Evidence of record prior to the September 1998 Board decision 
consisted of service medical records, lay testimony and 
statements, and post-service VA and private treatment 
records.  

The veteran's active duty service medical records for the 
period December 1980 to April 1982, including a diagnosis of 
mixed personality disorder manifested by passive-aggressive 
and hypochondriacal traits, were of record.  Also of record 
were entrance and separation examinations dated in February 
and July 1978, and an accident report, treatment records, and 
line of duty determination regarding a vehicle accident that 
occurred in June 1980 while the veteran was on National Guard 
training.  The veteran's DD Form 214 was of record showing 
honorable discharge for unsuitability, personality disorder.

Also of record was a July to August 1983 hospital summary 
from VAMC Biloxi, Mississippi, showing diagnosis of 
schizophrenia, paranoid type, and schizoid personality; and 
VA treatment records dated from July 1997 to February 1998 
showing no psychiatric treatment.

Private treatment records included a March 1986 Mississippi 
State Hospital record showing an assessment of no psychiatric 
diagnosis but antisocial personality disorder; and treatment 
notes from Dr. Henry Lewis dated from November 1983 to 
September 1986.  The treatment notes of Dr. Lewis indicated 
that the veteran had sanity hearings in June and July 1985 
and in March 1986, the last of which resulted in the March 
1986 commitment to Mississippi State Hospital.

Private treatment records from Dr. Thomas Mayer, dated from 
August 1983 to October 1983 and October to November 1989; 
dental records from Dr. George Leggett III; post-accident 
treatment records from Dr. Terry Westbrook and Dr. J. D. 
Morgan dated in November 1988; and treatment records from Dr. 
William Gillies (Magnolia Clinic) dated from September 1979 
to May 1990, with a February 1982 consultation report from 
Dr. Thomas Jeffcoat were also of record.  The treatment 
records of Dr. Gillies contain a single reference, on June 
30, 1983, of depression and anxiety.

Sand Hill Hospital treatment records reflect a July 1991 
psychiatric hospitalization on commitment.  Records from Dr. 
Julian T. Janes include the veteran's entrance examination in 
1978 (duplicate) and a January 1993 treatment record for an 
unrelated condition.  An October 1996 statement from Dr. 
Harry C. Frye notes the June 1983 notation of anxiety and 
depression in the Magnolia Clinic records.

Also of record were several personal hearings, in which the 
veteran stated his contentions, and lay statements from the 
veteran's parents and a fellow service member.  The veteran's 
parents each reported that there was nothing wrong with their 
son physically before he went into the service.  The fellow 
service-member stated that he could not remember details of 
an accident or injury to the veteran, although he remembered 
the veteran.

Cumulatively, these records show that the veteran was 
evaluated while on active duty and determined to have no 
acquired psychiatric disorder, but was assessed to have a 
personality disorder making him unsuitable for service.  They 
also show the first notation of psychiatric symptomatology 
(anxiety, depression) in late June 1983, and diagnosis of a 
psychosis, schizophrenia, in July 1983.  They also show that 
the appellant has been variously diagnosed since July 1983, 
and that his diagnoses have sometimes been schizophrenia and 
sometimes personality disorder.  They show no psychiatric 
treatment from the July 1991 Sand Hill Hospital commitment 
through February 1998.

Evidence submitted since September 1998 consists of duplicate 
service medical records; July 1991 Court documents relating 
to an application for and order for commitment in July 1991; 
VA treatment records dated from February 1998 to September 
1999, with a single impression of depression, stable, in May 
1999; a duplicate DD Form 214; a lay statement from the 
appellant's parents; and progress notes and laboratory 
results connected with the appellant's July to August 1983 VA 
hospitalization.  

The duplicate service medical records and DD Form 214 are not 
new.  They were previously of record and do not serve to 
reopen the claim.

The July 1991 Court documents were not previously of record.  
However, they are cumulative, as there was previously a 
record of the appellant's July 1991 commitment to Sand Hill 
Hospital.  The Court documents add no new information.

The VA treatment records include some duplicates, which are 
not new.  To the extent that they are new, they are not so 
significant that they must be considered to decide the claim 
fairly.  They show no treatment for any condition in issue, 
and a single notation of psychiatric symptomatology 
(depression, stable) does not contribute any material 
evidence to reopen the veteran's claim.

The statement from the appellant's parents to the effect that 
he was never the same after being discharged from service is 
cumulative.  Furthermore, even presuming it to be credible, 
it is not material, as lay persons are not competent do 
diagnose medical conditions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The only evidence received since the 1998 Board denial that 
is truly new in the sense that it is not cumulative or 
duplicative are the VA treatment records since February 1998.  
They contain no evidence that could be considered relevant or 
material to reopen a claim of entitlement to service 
connection for a head disorder (to include personality 
disorder, paranoid schizophrenia, headaches, residuals of a 
head injury, and/or seizure disorder) as they show no 
treatment for or diagnosis of any condition in issue, and the 
single notation of psychiatric symptomatology provides no 
possible basis to link that symptom to active military 
service.  Therefore, the new evidence submitted by the 
appellant since the September 1998 Board decision is not 
material and that the claim for service connection for a head 
disorder (variously claimed as personality disorder, paranoid 
schizophrenia, headaches, residuals of head injury, and/or 
seizure disorder) is not reopened.



ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a head 
disorder (to include personality disorder, paranoid 
schizophrenia, headaches, residuals of head injury, and/or 
seizure disorder), and the claim is not reopened.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

